Citation Nr: 0501731	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.
 
3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The RO, in pertinent part, granted service 
connection for bilateral hearing loss, tinnitus, and PTSD.  
The veteran appealed the initial noncompensable evaluation 
assigned for bilateral hearing loss; the initial 10 percent 
evaluation assigned for tinnitus; and the initial 30 percent 
evaluation assigned for PTSD, each with an effective date of 
November 29, 2001 (the date of the claim).
 
The issue of an initial increased evaluation for PTSD is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has level IV hearing in the right ear and 
level I hearing in the left ear on VA audiological evaluation 
in February 2002.

2.  The veteran has constant, moderate tinnitus for which the 
highest possible rating has been assigned.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met for any period during the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.85, Diagnostic Code 6100 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met for any period during the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), VA has specified responsibilities with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  In specific compliance 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002), a 
rating decision dated in June 2002, a statement of the case 
(SOC) dated in May 2003, and a letter regarding the VCAA in 
January 2002, provided the veteran  with the applicable law 
and regulations to these claims, and gave adequate notice as 
to the evidence needed to substantiate his claims decided 
herein and the evidence not of record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  VA 
has taken all appropriate action to develop the veteran's 
claims decided herein, including obtaining VA treatment 
records.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.

It was held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  As the Board has noted, the veteran was 
afforded numerous opportunities to submit additional 
evidence, and the correspondence outlined above clearly 
indicated that the veteran should submit all evidence in his 
possession as to the claims under consideration.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The various notices discussed above in essence 
invited the veteran to submit any evidence he had regarding 
the matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
decided herein may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).


Analysis of the Claims

The veteran seeks increased disability rating for bilateral 
hearing loss and tinnitus.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations, as are all potentially applicable 
diagnostic codes, whether raised by the veteran or not.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991). Frequently, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, in the case presently on appeal, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim - a practice known as 
"staged rating."

The veteran underwent a VA ENT examination in February 2002.  
He reported that during service he was involved in a tank 
injury which involved loud noise exposure.  Since that time 
has complained of decreased hearing and constant, moderate 
and bilateral tinnitus.  Upon clinical examination, the ears, 
nose and throat were normal.  Tuning fork test revealed air 
conduction greater than bone conduction in both ears.  
Examination of the nose, nasopharynx, mouth, larynx and neck 
were within normal limits. The diagnoses were bilateral 
neurosensory hearing loss and constant tinnitus.  

Audiometric testing revealed pure tone thresholds at 1000, 
2000, 3000 and 4000 Hertz of 20, 70, 70, and 60, respectively 
in the right ear with an average of 55 and of 25, 60, 70, and 
65, respectively, in the left ear with an average of 55.  
Word discrimination was 98 percent in the right ear and 100 
percent in the left ear.  The diagnosis was mild low and mid 
frequency seonsorineural loss, falling to a severe high 
frequency loss bilaterally.  There was good speech 
recognition bilaterally.  Absent reflexes consistent with 
negative middle ear pressure and hearing loss.  

Although the February 2002 VA audiology examination was 
conducted without review of the veteran's claims folder, it 
is well established that the assignment of disability ratings 
for service-connected hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluating hearing impairment is thus a 
nondiscretionary function; VA adjudicators merely tabulate 
the results and assign the corresponding rating.  Cf. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

The results of the audiometric tests conducted by the VA in 
February 2002 fail to demonstrate that a compensable 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss.

The veteran's February 2002 VA audiological evaluation 
revealed an average puretone threshold hearing level of 55 dB 
for the right ear, with a speech discrimination score of 98 
percent. An average puretone threshold hearing level of 55 dB 
with a speech discrimination score of 100 percent was 
reported for the left ear. Application of these scores to 
table VI in the rating schedule results in a designation of 
"I" for the right ear and a designation of "I" for the left 
ear under DC 6100.  When applied to table VII, this results 
in a noncompensable (0 percent) evaluation.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2004).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The examination findings revealed that the puretone threshold 
is 25 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz 
in the right ear.  Application of the criteria under 
38 C.F.R. § 4.86(b) reveals a left ear hearing acuity level 
of "IV" (as elevated from a finding of "III") under table 
VIA (versus a level "I" under Table VI).  Application of 
"IV" for the right ear and "I" for the left ear to Table 
VII still indicates bilateral hearing loss as noncompensable 
under Diagnostic Code 6100.   

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected hearing 
disability, as the United States Court of Appeals for 
Veterans Claims indicated can be done in this type of case.  
The currently assigned noncompensable rating was granted, 
effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time during the appeal period has the 
veteran's disability met the criteria for a compensable 
rating.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service connection for tinnitus has also been established 
with a 10 percent evaluation under DC 6260.  It is the 
veteran's contention that a higher evaluation is warranted.

A 10 percent evaluation may be assigned for recurrent 
tinnitus.  However, under note (2) of the applicable 
diagnostic code, only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head is to be assigned.  38 C.F.R. § 4.87, 
Diagnostic Code 6260; Note (2) (effective June 13, 2003).  
Accordingly, VA regulations do not allow for separate 
compensable evaluations for tinnitus in each ear.

On VA audiologic examination in February 2002, the veteran 
described his tinnitus constant, moderate, and bilateral.  

Under applicable criteria, recurrent tinnitus warrants a 10 
percent rating.  Diagnostic Code 6260. The veteran's tinnitus 
is rated as 10 percent disabling. As the 10 percent rating is 
the highest rating possible under Diagnostic Code 6260, there 
is no basis for the assignment of a higher schedular rating.

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  The Board 
has also considered whether the veteran is entitled to a 
"staged" rating for his service-connected tinnitus, but finds 
that at no time during the pendency of this claim has the 
service-connected disability warranted more than 10 percent 
evaluation.  See Fenderson, supra.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss or tinnitus present such an 
exceptional or unusual disability picture so as to warrant 
the assignment of higher evaluations, at any stage in the 
rating period on appeal, on an extra-schedular basis.  In 
this regard, the veteran has not been hospitalized for either 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of an initial 
noncompensable rating for bilateral hearing loss is denied.

The claim for an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated and should receive a higher 
rating.

A review of the record shows that while the case was in 
appellate status the veteran submitted additional medical 
evidence in the form of VA medical treatment reports 
pertaining to psychiatric treatment.  Although some of the 
reports are duplicate and have been previously considered by 
the RO, there are some reports that have not been reviewed.  
The veteran did not submit a waiver of initial review by the 
RO of this additional evidence.  Accordingly, the case must 
be remanded to the AMC for review of this additional evidence 
in conjunction with the veteran's claim. See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).

Accordingly, this case is remanded to the AMC for the 
following action:

Following any additional development 
deemed appropriate by the AMC, the AMC is 
requested to re-adjudicate the issue of 
entitlement to an initial increased 
evaluation for PTSD in appellate status, 
to include consideration of all evidence 
received since the last supplemental 
statement of the case. If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


